
	
		II
		112th CONGRESS
		1st Session
		S. 1282
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2011
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To expand the National Domestic Preparedness Consortium
		  to include the SUNY National Center for Security and
		  Preparedness.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Domestic Preparedness
			 Consortium Enhancement Act of 2011.
		2.FindingsCongress finds that—
			(1)the State
			 University of New York (SUNY) is the Nation’s largest comprehensive system of
			 public higher education, comprising 64 campuses across the State of New
			 York;
			(2)the SUNY National
			 Center for Security and Preparedness oversees a coordinated strategy to
			 leverage the resources of all 64 SUNY campuses to develop homeland security
			 training programs and to apply SUNY’s homeland security research
			 expertise;
			(3)the SUNY National
			 Center for Security and Preparedness and the SUNY campuses provide
			 extraordinary capabilities to help the Nation in the areas of intelligence,
			 infrastructure protection analysis, information sharing, and critical
			 decision-making;
			(4)the SUNY National
			 Center for Security and Preparedness is poised to create a program in the areas
			 of intelligence, infrastructure protection analysis, information sharing, and
			 critical decision-making with national training capabilities;
			(5)the management
			 team of the SUNY National Center for Security and Preparedness has many years
			 of experience working with the National Domestic Preparedness
			 Consortium;
			(6)the SUNY National
			 Center for Security and Preparedness has established partnerships that will
			 allow the SUNY National Center for Security and Preparedness immediately to
			 identify and certify instructors, pilot and certify courses, and set up an
			 infrastructure that is compatible with the reporting requirements of the
			 Department of Homeland Security; and
			(7)of the member
			 institutions of the National Domestic Preparedness Consortium of the Department
			 of Homeland Security, none are currently focusing on providing training in the
			 areas of intelligence, infrastructure protection analysis, information sharing,
			 and critical decision-making.
			3.Enhancement of
			 the national domestic preparedness consortiumThe National Domestic Preparedness
			 Consortium shall include the SUNY National Center for Security and
			 Preparedness.
		
